TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00435-CR


In re Joel Silva


Robert Martin, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 955530, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
This is a contempt proceeding ancillary to Robert Martin's appeal from a judgment
of conviction for aggravated sexual assault.  The subject of this proceeding is Mr. Joel Silva, court
reporter for the 331st District Court.
The reporter's record in this cause was originally due to be filed on June 7, 2002. 
Silva did not tender the record for filing or contact the Court to explain why the record could not be
ready by that date.  On July 31, 2002, the Clerk asked Silva to explain the delay and to advise the
Court when the record would be complete.  Silva replied that he had been busy working on other
cases and promised to have the record in this cause ready for filing by September 27, 2002.  On
August 22, 2002, the Court ordered Silva to tender the record for filing no later than September 27. 
Silva failed to file the record as ordered.  Therefore, he was ordered to appear before the Court on
October 23, 2002, to show cause why he should not be held in contempt for his failure to obey the
August 22, 2002 order.
Silva appeared as ordered.  In a written response filed on the day of the hearing, Silva
explained that, after his retirement as official court reporter, he made "a serious mistake in allocating
time to conflicting responsibilities," including the care of his son, community service activities,
seminary studies, and the completion of the records in cases he had reported.  Silva assured the Court
that the record in this cause would be completed in two weeks.
However admirable Silva's new career and his other recent activities may be, they
do not excuse the neglect of his obligations to his former profession and to this Court.  We conclude
that by his failure to comply with our August 22 order, Silva is in contempt of this Court.  Silva is
ordered to tender the reporter's record for filing no later than November 8, 2002.  If Silva complies
with this order, no further action will be taken in this matter.
It is ordered October 28, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish